4:20-cv-03086-RGK-PRSE Doc # 11 Filed: 08/25/20 Page 1 of 1 - Page ID # 199




              IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF NEBRASKA

JOHN WAYS,

                 Petitioner,                            4:20CV3086

     vs.
                                                          ORDER
DAVID E. ORTIZ, and THE DISTRICT
COURT OF THE UNITED STATES
FOR THE DISTRICT OF NEBRASKA,

                 Respondents.



    IT IS ORDERED that Petitioner’s Motion to Reconsider (Filing 10) is denied.

    Dated this 25th day of August, 2020.

                                           BY THE COURT:


                                           Richard G. Kopf
                                           Senior United States District Judge
